Citation Nr: 1705001	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  08-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of injury of the right lower extremity, to include a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from April 1965 to April 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2010, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

In July 2010, October 2013 and October 2015, the Board remanded the claim for additional development and VA examinations.  The case has since been returned to the Board for further appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

The evidence of record does not show that residuals of injury of the right lower extremity, to include a right knee disability is related to the Veteran's active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of injury of the right lower extremity, to include a right knee disability have not been met.  38 U.S.C.A. §§ 101 (24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.159, 3.303, 3.304(b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23, 356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided notice to the Veteran for his injury of the right lower extremity, to include a right knee disability claim in a January 2008 letter, prior to the date of the issuance of the appealed April 2008 rating decision.  The January 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records (STR), VA treatment records, reports of December 2010, June 2011, June 2016 VA examinations and private treatment records.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in December 2010, June 2011 and June 2016.  See 38 C.F.R. § 3.159 (c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable Laws and Regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303 (b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clear cut clinical entity, at some later date.  38 C.F.R. § 3.303 (b) (2016).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303 (b) (2016).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309 (a) (2016).

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a) (2016). Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b) (2016).

Injury Right Lower Extremity, To Include a right knee disability

The Veteran has claimed that he suffers from a right lower extremity disorder that had its onset during active duty.  He now has osteoarthritis in the right knee, which he says is related to his service.

The Veteran's induction examination is negative for any complaints relating to his right lower extremity or knee. 

Subsequent Service Treatment Records (STRs) from 1965 to 1967 show that the Veteran was treated for pain in his right hip beginning in July 1965.  Records indicate that he was admitted to the United States Army Hospital at Fort Polk for approximately seven weeks due to his hip pain.  He was examined, including-rays in August and September 1965, which revealed the possibility of osteoid osteoma in his right hip.  However, in September 1965 the Veteran was discharged and examiner noted that the x-rays did not prove a fracture in the right hip.  Notably these treatment records are silent for any complaints related to the right knee.   

The Veteran underwent an examination for discharge from active duty in March 1967.  Although the records note that he was treated for a hip fracture within the prior five years, there were no defects noted in his lower extremities.  

The Veteran maintains that he suffered a right lower extremity injury during basic training and continues to suffer occasional right leg pain, which radiates from the mid right femoral to the right knee.  

Private treatment records dated January 2006 show that the Veteran suffered a horizontal tear of the free margin and inferior articular surface of the posterior horn of the medial meniscus and body of the medial meniscus.  He also suffered a macerated tear of the anterior horn of the lateral meniscus.  

In February 2008 the Veteran underwent arthroscopic surgery of the right knee and total knee replacement surgery in March 2016.  

In December 2010, the Veteran underwent a VA examination.  The examiner concluded after, reviewing the claims folder, that the Veteran's right knee disability did not was occurred during or was expressed during service or within one year of service discharge.  The examiner further opined that it was at least as likely as not that the disability resulted from post service factors.  

As it is unclear from the December 2010 opinion if it is at least as likely as not that the Veteran's right lower extremity disability was etiologically related to service, VA obtained an addendum in June 2011.  The examiner concluded that if the Veteran had had knee complaints at the time of his treatment for hip related problems, the treating provider would have so noted and described the knee deficit.  However, the examining physician in service noted no deficits of the lower extremity.  The June 2011 examination opined that any alleged in-service right knee injury would have at least as likely as not resolved at the time of the discharge examination.  

Again, as it is unclear from the June 2011 opinion whether it is at least as likely as not that an in-service injury had resulted in current lower right extremity disability, the Veteran obtained an additional examination in June 2016.

The June 2016 examination opinion report includes current diagnoses of osteoarthritis in both hips and knee joints, and a meniscal tear of the right knee.  However these diagnoses were noted as being nonservice related, new and separate conditions.

In addition, the examiner noted diagnoses of osteoarthritis in both hips, which were nonservice related, new and separate conditions.  The Veteran reported flare-ups in his hip which occurred when climbing stairs and during heavy lifting. 

In his opinion, the examiner found that the Veteran's currently claimed condition is less likely as not directly and proximately caused by the claimed in-service event or illness.  Imaging studies performed in December 2012 and January 2013 indicated age related bilateral knee degenerative changes and osteopenia.  It was further noted that the Veteran reported having worked actively on his feet in the paper mill industry for 36 years after military service.  The examiner opined that the Veteran's osteopenia and degenerative changes of the hips and knees are bilateral, suggesting an age related condition.  In addition, the Veteran's positive family history of leg condition in his father suggests a genetic predisposition; however there was no evidence of aggravation beyond natural progression during military service. 

Having reviewed the Veteran's claim file, the examiner reasoned that the majority of the evidence review did not suggest a nexus linking the Veteran's current claimed condition to military service. 

The findings of the June 2016 weigh heavily against the Veteran's claim.  There is no competent evidence of record linking the Veteran's current lower extremity disabilities to his active military service.

The Board acknowledges the Veteran's statements that he injured his right lower extremity during service.  The Veteran is considered competent to report his personal experiences.  However, stating that he has current disability resulting from his in-service injury during training and rending an opinion on the etiology of any current disability involves a complex medical issue that the Veteran is not competent to address.  An opinion as to the etiology of any current right lower extremity disability is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007).  Thus, the Veteran's report of a chronic right lower extremity disability resulting from an injury during training is outweighed by the medical opinion rendered by the VA examiner in June 2016.

As the preponderance of the evidence is against the Veteran's claim for service connection for residuals of injury of the right lower extremity, to include a right knee disability, that claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for residuals of injury of the right lower extremity, to include a right knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


